Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 09/07/2022, in response to the rejection of claims 1-5, 14-18 from the final office action, mailed on 06/16/2022, by amending claims 1, 5, 14, 16-17 and canceling claims 3-4, 18, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 7-13 and 19-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein each of the plurality of deposition areas is arranged in a space defined by the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks that are connected to each other” of Claim 15 appears to be redundant by merely repeating the similar terms, “a plurality of third mask sticks connected to respective ends of the at least one first mask stick and the at least one second mask stick, the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas” and “wherein a portion where the first mask stick and the second mask stick is connected to each other is located in the opening defined by the plurality of third mask sticks” of Claim 1. Removal of the repeated terms is respectfully requested.

Appropriate correction is required.

Claim interpretation
(1) The “a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction” of Claims 1 and 16 will be examined inclusive of the interpretation of the length (l) and width (w1) of the applicants’ Fig. 3A.

(2) In regards to the “one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel” of Claim 15,
First, the “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a physical/chemical property of the substrate and/or a feature formed on the substrate does not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Second, the “common layer” merely indicates an identity of the layer formed by use of the mask assembly, thus a feature regarding to the product layer produced by the claimed apparatus does not add a patentable weight to the claimed apparatus.
Consequently, when a prior art merely teaches depositing a layer on a substrate, the “a common layer deposited over an adjacent pixel area patterned on a unit display panel” will be considered to be taught by the prior art, see the MPEP citations below.
This is also applicable to the same limitations of Claim 16.

(4) In regards to the “hybrid” of Claim 16,
The claim portion does not require a specific feature for the “hybrid”, therefore, when an apparatus of a prior art teaches all the limitation of claim body, it also will be considered meeting the limitation.
Further, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20080118743, hereafter ‘743) in view of Yi et al. (US 20160079532, hereafter ‘532) and Min (US 20170141313, hereafter ‘313).
Regarding to Claim 1, ‘743 teaches:
Deposition mask (title, note the mask is an assembly combined by multiple components, the claimed “A mask frame assembly”);
A mask frame 102 (Fig. 5A, [0060], the claimed “comprising: a mask frame comprising an opening”);
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], note Fig. 5A shows the supporting frame 104 has the same shape of the mask sheet 106, thus outer blocking parts forming a rectangular shaped outer boundary of the supporting frame 104 are outer mask sticks, which is the third mask sticks, and inner blocking parts forming the openings of the supporting frame 104 are inner mask sticks, which are the first and second mask sticks extending perpendicular directions, and an end of the first and second inner blocking parts is connected to the outer blockings parts, the claimed “and a mask stick arranged on the mask frame and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction crossing the first direction, and a plurality of third mask sticks connected to respective ends of the at least one first mask stick and the at least one second mask stick, the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the longer inner blocking part of the supporting frame 104 is a first stick of the first mask stick and the longer inner blocking part of the mask sheets 106, which corresponds to the first stick of the supporting frame 104, is a second stick of the first mask stick (the claimed “wherein the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”);
Fig. 5A shows the two shorter inner blocking parts of the supporting frame 104 is mounted to a portion of the longer inner blocking part of the supporting frame 104. Because Fig. 5A shows the longer inner blocking part of the mask sheet 106 completely covers the longer inner blocking part of the supporting frame 104, it also completely covers the mounting portion (the claimed “wherein the first stick includes a portion into which the at least one second mask stick is mounted and the second stick completely covers the portion of the first stick”);
Fig. 5 shows the supporting frame 104 is thicker than the mask sheet 106, therefore, the longer inner blocking part of the supporting frame 104, which is the first stick of the first mask stick is thicker than the longer inner blocking part of the mask sheets 106, which is the second stick of the first mask stick (the claimed “wherein a thickness of the first stick is greater than a thickness of the second stick”);
Fig. 5A shows the supporting frame 104 has outer blocking parts forming the rectangular shaped outer boundary of the supporting frame 104, which are the third mask sticks (the claimed “wherein the plurality of third mask sticks are connected to one another to form a quadrangular shape”);
Fig. 5A shows the first end of each of the two shorter inner blocking parts of the supporting frame 104, which is the “second mask stick”, is coupled to the longer inner blocking part of the supporting frame 104, which is the “first mask stick”, and a second end of each of the two shorter inner blocking parts of the supporting frame 104 is coupled to one of the outer blocking parts forming the rectangular shaped outer boundary of the supporting frame 104, which is the “third mask stick” (the claimed “wherein a first end of the at least one second mask stick is connected to the at least one first mask stick and a second end of the at least one second mask stick is connected to respective one of the plurality of third mask sticks”);
Fig. 5A shows a connected portion of the longer inner blocking part and the shorter inner blocking parts is located in the opening defined by the outer blocking parts forming the rectangular shaped outer boundary (the claimed “and wherein a portion where the first mask stick and the second mask stick is connected to each other is located in the opening defined by the plurality of third mask sticks”).

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the first stick includes a partially-recessed portion into which the at least one second mask stick is mounted and the second stick completely covers the partially-recessed portion of the first stick, a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction, wherein the at least one second mask stick is coupled to the first stick and the second stick.

‘532 is analogous art in the field of deposition apparatus (title). ‘532 teaches the support stick 300 may extend in the second direction y as a single body with the frame 100, as shown in FIG. 1, or may be coupled to the frame by a way in which both ends of the support stick 300 are disposed in the grooves 120 formed in the frame 100, as shown in FIG. 2 ([0050]). Further note when coupling two sticks, inserting one stick into a recess formed in the other stick is commonly well-known feature, for instance, see also previously cited reference, Figs. 1 and 3 of US 3323490, hereafter ‘490.

‘313 is analogous art in the field of mask frame assembly (title). Fig. 1 of ‘313 shows the groove 113 has a length in the x-direction and the length is smaller than a width of the frame 112 in the x-direction. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have mounted one of the blocking parts of the supporting frame 104 of ‘734, to another blocking parts, by use of a groove having a length smaller than a width of the blocking part, for its suitability as a known stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Further, when the groove is applied, adjusting a size of the applied groove to discover an appropriate value merely involves only routine skill in the art, see MPEP 2144.05.
Furthermore, as shown in Fig. 5A of ‘743, when the two shorter inner blocking parts of the supporting frame 104 of ‘743 is mounted on the imported grooves on the longer inner blocking parts of the supporting frame 104, the mounted portion of the shorter inner blocking part on the groove is coupled to both the longer inner blocking parts of the supporting frame 104 and the mask sheet 106.

Regarding to Claim 2,
‘743 teaches the supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note as discussed in the claim 1 rejection above, the longer inner blocking part of the frame 104 is the first stick and the long inner blocking part of the mask sheet 106 is a second stick, thus they together extend in the same direction and overlap each other, the claimed “wherein the first stick and the second stick extend together in the first direction and overlap each other”).

Regarding to Claim 5,
Fig. 2 of ‘532 shows the stick 300 has a thickness which is the same of the depth of the groove, thus a surface of the stick having the groove is in the same horizontal plane of a surface of the stick 300 inserted into the groove, see also Fig. 3 of ‘490, thus the newly imported groove on the blocking part of ‘743 would have same configuration (the claimed “wherein a depth of the partially-recessed portion is the same as a thickness of the at least one second mask stick, and wherein a surface of the first stick is on a same horizontal plane as a surface of the at least one second mask stick mounted in the partially-recessed portion”).

Regarding to Claim 14,
Fig. 5A of ‘743 shows both ends of the longer inner blocking part of the supporting frame 104, which is the “first mask stick”, are connected to the outer blocking parts forming the outer boundary of the supporting frame 104, which is the “third mask stick” (the claimed “wherein both ends of the at least one first mask stick are each connected to respective one of the plurality of third mask sticks”).

Regarding to Claim 15,
‘743 teaches the supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], see also the claim interpretation above, the claimed “wherein each of the plurality of deposition areas is arranged in a space defined by the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks that are connected to each other, and one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel”).

Regarding to Claims 16-17,
Claims 16-17 are rejected for substantially the same reason as claims 1-2 rejection above, because it has same feature as claims 1-2, see also the claim interpretation above for the “hybrid”.

Response to Arguments
Applicants’ arguments filed on 09/07/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claims 1 and 16, applicants argue that LEE does not teach or suggest a thickness of the alleged first stick 104 which is greater than a thickness of the alleged second stick 106 because, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. LEE gave no indication that the drawings were drawn to scale. it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, see page 11. 
This argument is found not persuasive. 
The examiner maintains the cited references clearly teach the feature, because the drawing of ‘743, itself, is a part of the disclosure as the prior art and the clear drawing well establishes the scale. An ordinary skill would not have any problem to scaled difference between 104 and 106 from Fig. 4 of ‘743, thus it is considered being sufficient to meet the claim requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718